[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE MOTION TO INTERVENE
The State through the Commissioner of Transportation moves to intervene for the purpose of litigating its rights to any excess awarded by the court in the instant condemnation appeal, citing P.B. See, 99 and General Statutes 48-21.
The plaintiff, De Milo  Company, objects to this motion and does so because it feels that the State's claim to any excess is invalid. It cites as authority Benson vs. Housing Authority, 145 Conn. 196, 202. However, that case asserts a CT Page 8067 proposition which is addressed to the merits of the State's claim, which should be litigated when the question of the disposal of any excess is determined at a subsequent hearing.
Reference is made to Interstate Fur Manufacturing Co. vs. Redevelopment Agency, 154 Conn. 600 for the procedure to be followed. That case indicates that a further hearing will be necessary after the excess, if any, has been ascertained.
The Motion to Intervene is granted.
JOHN M. ALEXANDER STATE TRIAL REFEREE